DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to Applicant’s response filed on 11/11/2022 to a restriction requirement. In response to a restriction requirement, Applicant’s election withdraws claims 6-13 and 19-20 from consideration. Claims 1-5 and 14-18 are pending and examined.

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 3-4) and Subspecies I (Fig. 5A) in the reply filed on November 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherwood (US 7,395,669 B2).
Regarding claim 1, Sherwood teaches (Figures 1 and 4) a combustor (2 – Figure 1) for a gas turbine (col. 2, ll. 40-41: “gas turbine engine combustor 2”), comprising:
a combustor liner (6) having a cold surface side (top surface in Figure 1, bottom surface in Figure 4) and a hot surface side (bottom surface in Figure 1, top surface in Figure 4);
a combustion chamber (between liners 4 and 6 in Figure 1) arranged on the hot surface side of the combustor liner (6);
a vortex turbulence generator (24) arranged on the combustor liner (6), comprising:
a turbulence generator flow passage (passage within 24) extending through the combustor liner (6) from the cold surface side of the combustor liner (6) to the hot surface side of the combustor liner (6), the turbulence generator flow passage being defined by a turbulence generator wall (wall of 24) about a periphery of the turbulence generator flow passage; and
a plurality of vortex generating turbulators (30 – Figure 4) disposed on the turbulence generator wall (24), each of the plurality of vortex generating turbulators (30) including a projection portion (col. 3, l. 26: “pedestals 30”) extending from a surface of the turbulence generator wall (inner surface of 24) into the turbulence generator flow passage and generating a vortex turbulent flow (col. 2, ll. 6-8: “Raised features within the air intake chutes will interfere with the air flow and increase turbulence around the perimeter of the air jet”) of an oxidizer (air) passing through the turbulence generator flow passage from the cold surface side of the combustor liner (6) to the hot surface side of the combustor liner (6).
Regarding claim 2, Sherwood teaches the invention as claimed and as discussed above for claim 1, and Sherwood further teaches (Figure 4) at least a portion of the turbulence generator wall (pedestals 30 extended from inner surface of 24) is a conical surface (col. 3, ll. 28-31: “The pedestals 30…may be spherical, conical, pyramidal or rectangular”), a major diameter (see annotated Figure 4 on next page) of the conical surface being disposed toward the cold surface side of the combustor liner (6) and a minor diameter (see annotated Figure 4 below) of the conical surface being disposed toward the hot surface side of the combustor liner (6).

    PNG
    media_image1.png
    410
    375
    media_image1.png
    Greyscale

Regarding claim 3, Sherwood teaches the invention as claimed and as discussed above for claim 1, and Sherwood further teaches (Figure 4) the plurality of vortex generating turbulators (30) comprises a plurality of rows of vortex generating turbulators (as shown in Figure 4, there are four rows of turbulators 30) disposed on the turbulence generator wall (wall of 24), a first row (bottom-most row of 30) among the plurality of rows of vortex generating turbulators (30) being disposed adjacent to the cold surface side of the combustor liner (6) and a second row (the row of 30 above the bottom-most row) of the plurality of rows of vortex generating turbulators (30) being disposed adjacent to the hot surface side of the combustor liner (6).
Regarding claim 4, Sherwood teaches the invention as claimed and as discussed above for claim 3, and Sherwood further teaches (Figure 4) vortex generating turbulators (30) in the first row (bottom-most row) are rotationally staggered on the turbulence generator wall (wall of 24) about a center axis of the turbulence generator flow passage (centerline of passage within 24) with respect to vortex generating turbulators (30) in the second row (as shown in Figure 4, the bottom-most row is shifted axially from the row above it such that the turbulators 30 from both rows are not vertically aligned to one another. Hence, the two rows are “rotationally staggered” to one another).
Regarding claim 5, Sherwood teaches the invention as claimed and as discussed above for claim 1, and Sherwood further teaches (Figure 4) each of the plurality of vortex generating turbulators (30) are a conical element (col. 3, ll. 28-31: “The pedestals 30…may be spherical, conical, pyramidal or rectangular”), a base portion of the conical element being disposed on the turbulence generator wall (wall of 24), and an apex portion of the conical element extending into the turbulence generator flow passage (this configuration would be realized if pedestals 30 were chosen to be conical).
Regarding claim 14, Sherwood teaches (Figures 1 and 4) a dilution vortex turbulence generator (comprising of 6 and 24) for a combustor (2 – Figure 1) of a gas turbine (col. 2, ll. 40-41: “gas turbine engine combustor 2”), the generator (6 and 24) comprising:
a base body (6) having a cold surface side (top surface in Figure 1, bottom surface in Figure 4) and a hot surface side (bottom surface in Figure 1, top surface in Figure 4);
a turbulence generator flow passage (passage within 24) extending through the base body (6) from the cold surface side to the hot surface side, the turbulence generator flow passage being defined by a turbulence generator wall (wall of 24) about a periphery of the turbulence generator flow passage; and
a plurality of vortex generating turbulators (30 – Figure 4) disposed on the turbulence generator wall (24), each of the plurality of vortex generating turbulators (30) including a projection portion (col. 3, l. 26: “pedestals 30”) extending from a surface of the turbulence generator wall (inner surface of 24) into the turbulence generator flow passage and generating a vortex turbulent flow (col. 2, ll. 6-8: “Raised features within the air intake chutes will interfere with the air flow and increase turbulence around the perimeter of the air jet”) of an oxidizer (air) passing through the turbulence generator flow passage from the cold surface side of the base body (6) to the hot surface side of the base body (6).
Regarding claim 15, Sherwood teaches the invention as claimed and as discussed above for claim 14, and Sherwood further teaches (Figure 4) at least a portion of the turbulence generator wall (pedestals 30 extended from inner surface of 24) is a conical surface (col. 3, ll. 28-31: “The pedestals 30…may be spherical, conical, pyramidal or rectangular”), a major diameter (see annotated Figure 4 below) of the conical surface being disposed toward the cold surface side of the base body (6) and a minor diameter (see annotated Figure 4 below) of the conical surface being disposed toward the hot surface side of the base body (6).

    PNG
    media_image1.png
    410
    375
    media_image1.png
    Greyscale

Regarding claim 16, Sherwood teaches the invention as claimed and as discussed above for claim 14, and Sherwood further teaches (Figure 4) the plurality of vortex generating turbulators (30) comprises a plurality of rows of vortex generating turbulators (as shown in Figure 4, there are four rows of turbulators 30) disposed on the turbulence generator wall (wall of 24), a first row (bottom-most row of 30) among the plurality of rows of vortex generating turbulators (30) being disposed adjacent to the cold surface side of the base body (6) and a second row (the row of 30 above the bottom-most row) of the plurality of rows of vortex generating turbulators (30) being disposed adjacent to the hot surface side of the base body (6).
Regarding claim 17, Sherwood teaches the invention as claimed and as discussed above for claim 16, and Sherwood further teaches (Figure 4) vortex generating turbulators (30) in the first row (bottom-most row) are rotationally staggered on the turbulence generator wall (wall of 24) about a center axis of the turbulence generator flow passage (centerline of passage within 24) with respect to vortex generating turbulators (30) in the second row (as shown in Figure 4, the bottom-most row is shifted axially from the row above it such that the turbulators 30 from both rows are not vertically aligned to one another. Hence, the two rows are “rotationally staggered” to one another).
Regarding claim 18, Sherwood teaches the invention as claimed and as discussed above for claim 14, and Sherwood further teaches (Figure 4) each of the plurality of vortex generating turbulators (30) are a conical element (col. 3, ll. 28-31: “The pedestals 30…may be spherical, conical, pyramidal or rectangular”), a base portion of the conical element being disposed on the turbulence generator wall (wall of 24), and an apex portion of the conical element extending into the turbulence generator flow passage (this configuration would be realized if pedestals 30 were chosen to be conical).
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake (US 2016/0201908 A1).
Regarding claim 1, Drake teaches (Figures 3 and 8) a combustor (56 – Figure 3) for a gas turbine (20 – Figure 1), comprising:
a combustor liner (72, 74) having a cold surface side (110 – Figure 8) and a hot surface side (112 – Figure 8);
a combustion chamber (66) arranged on the hot surface side (112) of the combustor liner (72, 74);
a vortex turbulence generator (150 – Figure 8) arranged on the combustor liner (72, 74), comprising:
a turbulence generator flow passage (116B – Figure 8) extending through the combustor liner (72, 74) from the cold surface side (110) of the combustor liner (72, 74) to the hot surface side (112) of the combustor liner (72, 74), the turbulence generator flow passage (116B) being defined by a turbulence generator wall (wall of 150) about a periphery of the turbulence generator flow passage (116B); and
a plurality of vortex generating turbulators (152 – Figure 8) disposed on the turbulence generator wall (150), each of the plurality of vortex generating turbulators (152) including a projection portion (¶ [0062], l. 3-4: “The flow guides 152…are raised ridges”) extending from a surface of the turbulence generator wall (inner surface of 150) into the turbulence generator flow passage (116B) and generating a vortex turbulent flow (¶ [0062], l. 6-8: “the flow guides 152 need not be parallel to axis D and may alternatively provide a swirl or counter-swirl as desired”) of an oxidizer (air) passing through the turbulence generator flow passage (116B) from the cold surface side (110) of the combustor liner (72, 74) to the hot surface side (112) of the combustor liner (72, 74).
Regarding claim 14, Drake teaches (Figures 3 and 8) a dilution vortex turbulence generator (comprising of 72, 74 and 150 – Figure 8) for a combustor (56 – Figure 3) of a gas turbine (20 – Figure 1), the generator (72, 74 and 150) comprising:
a base body (72, 74) having a cold surface side (110 – Figure 8) and a hot surface side (112 – Figure 8);
a turbulence generator flow passage (116B – Figure 8) extending through the base body (72, 74) from the cold surface side (110) to the hot surface side (112), the turbulence generator flow passage (116B) being defined by a turbulence generator wall (wall of 150) about a periphery of the turbulence generator flow passage (116B); and
a plurality of vortex generating turbulators (152 – Figure 8) disposed on the turbulence generator wall (150), each of the plurality of vortex generating turbulators (152) including a projection portion (¶ [0062], l. 3-4: “The flow guides 152…are raised ridges”) extending from a surface of the turbulence generator wall (inner surface of 150) into the turbulence generator flow passage (116B) and generating a vortex turbulent flow (¶ [0062], l. 6-8: “the flow guides 152 need not be parallel to axis D and may alternatively provide a swirl or counter-swirl as desired”) of an oxidizer (air) passing through the turbulence generator flow passage (116B) from the cold surface side (110) of the base body (72, 74) to the hot surface side (112) of the base body (72, 74).

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure: see also attached form PTO-892 “Notice of References Cited” for additional pertinent prior
art.
6.	Boardman (US 2020/0158342 A1) teaches (Figures 2 and 5) a combustor (100 – Figure 2) comprising a vortex turbulence generator (121, 122) arranged on a combustor liner (111, 112), wherein the vortex turbulence generator comprises a vortex generating turbulator (116) disposed on the turbulence generator wall (wall of 121, 122).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741